Citation Nr: 1010288	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
application to reopen his claim of service connection for a 
right knee condition (claimed as residuals of a right knee 
injury).

The Board has determined that new and material evidence has 
been received.  The claim is reopened and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  In March 1971, an unappealed RO decision denied service 
connection for a right knee condition.

2.  Evidence submitted since the RO's March 1971 decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The March 1971 RO decision denying the Veteran's claim of 
service connection for a right knee condition is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a right knee 
condition has been received.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his 
previously denied claim for service connection for a right 
knee condition, such request is being granted and the 
reopened claim is being remanded for further development, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regard to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in- service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a right knee condition.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been received.

By way of background, the Veteran filed a February 1971 claim 
of entitlement to service connection for a right knee 
condition (asserting it was aggravated in service).  A March 
1971 RO decision denied the Veteran's claim.  The Veteran did 
not file a timely notice of disagreement, and the RO's March 
1971 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In August 2006, the Veteran filed a request to 
reopen his claim (claimed as a request for service connection 
for residuals of a right knee injury).

At the time of the March 1971 RO decision, the evidence of 
record included the Veteran's service treatment records, 
medical board proceeding records, and service personnel 
records.  The Veteran's service treatment records and medical 
board proceedings dated June 1968 through August 1968 
reflect, in short, that a notation of right knee surgery was 
made on the Veteran's entrance examination but the Veteran 
was nevertheless found fit for duty, the Veteran complained 
of right knee pain during basic training and reported a 
history of right knee surgery about one month prior to 
service, and that he was found by a medical board to be unfit 
for further service due to a diagnosis of post arthrotomy 
with incomplete healing, right knee.

Since the final March 1971 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's August 2006 application to reopen his claim 
consists of:  (1) VA treatment records dated September 2006 
through April 2008, (2) a September 2006 VA examination 
report, and (3) lay statements from the Veteran and two 
friends.

The new VA treatment records dated September 2006 through 
April 2008 reflect that the Veteran was diagnosed with right 
knee degenerative joint disease (as well as right knee 
arthritis).  See, e.g., VA Radiological Reports, September 
2006 and April 2008; VA Treatment Records, November 2006 and 
April 2008.  The lay statements include the Veteran's own 
description of his knee becoming substantially worse during 
service.  He also reported that he experienced difficulty 
finding jobs after service because of his knee problems, but 
could not afford health insurance so he has no treatment 
records to document his continuous problems.

As the new evidence includes lay assertions of worsening 
symptoms during and service, the Board concludes that this 
satisfies the low threshold requirement for new and material 
evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether to reopen a claim, the credibility 
of the newly submitted evidence is presumed).  As such, the 
claim is reopened.


ORDER

As new and material evidence has been received regarding the 
Veteran's claim of service connection for a right knee 
condition, the Veteran's claim is reopened; to that extent 
only, the appeal is granted.




REMAND

As noted above, the Veteran essentially contends that his 
right knee condition was aggravated by service.

The record reflects that the RO scheduled a VA examination in 
September 2006, and it appears that the RO intended for the 
examiner to opine as to whether the Veteran's right knee 
condition was aggravated by service.  The September 2006 VA 
examiner opined in his report that the Veteran's right knee 
condition worsened "since service," but did not provide an 
opinion as to whether the Veteran's right knee condition was 
permanently aggravated by service.  For this reason, the 
Board finds that the claim must be remanded for a new VA 
examination to address aggravation by service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant VA 
treatment records from the JC and JB 
divisions of the St. Louis, Missouri VA 
medical center dated May 2008 through 
present and associate them with the claims 
file.

2.  After the above development has been 
completed, schedule the Veteran for a new 
compensation and pension examination with 
regard to his claimed right knee 
condition.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file, conducting a thorough 
examination, and identifying the exact 
nature of the Veteran's right knee 
condition, the examiner should render an 
opinion as to (1) whether the preexisting 
right knee disability was aggravated by 
service (i.e., underwent a chronic 
worsening of underlying condition as 
opposed to a temporary flare-up of 
symptoms) and (2) whether any current 
disability Veteran's right knee, including 
arthritis, is otherwise related to 
service.

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner concludes 
that the Veteran's right knee disabilities 
were not caused by or aggravated by 
service, the examiner must explain, in 
detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Following completion of the above, and 
after undertaking any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If his claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


